Judgment, Supreme Court, New York County (Rodger Hayes, J.), rendered February 10, 1989, convicting defendant, after a jury trial, of two counts of grand larceny in the fourth degree and sentencing him, as a predicate felon, to concurrent indeterminate prison terms of from 2 to 4 years, unanimously affirmed.
Testimony of the complainant and her companions established that after the defendant approached them from behind on the sidewalk, and proceeded to walk past, he was seen to be in possession of complainant’s wallet. A struggle ensued, *281during which defendant was observed tossing complainant’s wallet to the ground.
We find defendant’s argument that he was effectively denied his right to testify by the court’s Sandoval ruling to be without merit. Defendant did not meet his burden of demonstrating how the prejudicial effect of the impeachment evidence permitted by the court outweighed the probative worth of such evidence on the issue of credibility. (See, People v Stroman, 83 AD2d 370, 373.) Concur—Sullivan, J. P., Ross, Asch, Kassal and Smith, JJ.